Investor Presentation October 2011 OTCBB: BLFS OCTOBER 2 2 Safe Harbor Statement This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, but not limited to, statements about BioLife Solutions, Inc. (the “Company”) and its future operating results, strategies, and product development plans. These forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties.Actual results could differ materially from the results expressed or implied in these forward-looking statements.Factors that may cause or contribute to such differences are more fully discussed, as are other factors, in Part I, Item1A. “Risk
